DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2017/011525, filed on 10/18/2017.
Election/Restrictions
Applicant’s election with traverse of the invention of group II (claims 6-9) in the reply filed on September 29, 2021 is acknowledged and Applicant argues that the pending claims of the instant application do not present a serious search burden on the Examiner and further stated that the search for the method claim steps using the apparatus of claim 1, would necessarily include a search for the apparatus of claim 1. Claim 1-5 (Group I) are a joint flange structures that does not requires operations such as a pipe cutting operation, a flange forming operation, a bump-forming operation, a machining operation and a fixing operation that requires in claims 6-9 (Group II) and the method of claims 6-9 (Group II) is not limited to the manufacturing to the structure recited in claims 1-5 (Group I). The requirement is still deemed proper and is therefore is maintained and made FINAL.
Claims 1-5 are withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 in line 4, recites the limitations “any one angle” is suggested to be replaced with “an angle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda GB. Patent (2,299,776) hereinafter Kuroda in view of Kato et al. US. Patent (6,328,351) hereinafter Kato and Hyobu et al. US. Publication (2006/0244256) hereinafter Hyobu.
Regarding claim 6,
Kuroda discloses a method of manufacturing a joint flange using a thickness-increased and machined pipe (see fig.29-31), the method comprising: 
a flange forming operation in which a flange (400) having a mounting hole (400c) for installing the pipe (401);

    PNG
    media_image1.png
    339
    563
    media_image1.png
    Greyscale

a bump-forming operation in which a thickness-increased part (see fig.30B), which is formed by increasing a thickness (increase thickness marked as element 401a) of one end of the pipe (see fig.30B), is bumped to form a first bead (401a) locked to the flange (400); 
a machining operation in which a circumference of the thickness-increased part is machined to form a sealing groove (space occupied by the O-ring see fig 30B) having an O-ring (see fig.30B) installed; and 
a fixing operation in which the pipe (401) is inserted and installed in the mounting hole (400c) of the flange (400) 
Kuroda is silent about a flange is formed by die casting, the other end of the pipe is pressed to form a second bead so that the pipe is pressed and fixed to a lower end of the flange and a pipe cutting operation in which a pipe is prepared and cut to a predetermined length. 
Kuroda and Kato disclose both art with a similar concern (i.e. piping/tubing joint).
Kato, in a similar art, teaches a pipe joint unit (see fig.6) having a flange forming operation in which a flange (20) is formed by die casting (see Col.4 lines 17-19) and the other end of the pipe (10) is pressed to form a second bead (15) so that the pipe is pressed and fixed to a lower end of the flange (20 see fig.1 and 6). Kato teaches the formation of the second bead to firmly join the pipe to the flange (see Col.4 lines 9-10). 
It would have been obvious to the skilled artisan before the effective filing date to add to the method manufacturing of Kuroda, the formation of the flange by die casting and the formation of a second bead as taught by Kato, as it would be beneficiary to Kuroda, to be able to firmly secure the pipe to the flange.
Kuroda and Hyobu disclose both art with a similar concern (i.e. piping/tubing joint).
Hyobu, in a similar art, teaches a pipe joint unit (see fig.7) having a pipe cutting operation in which a pipe (6a) is prepared and cut to a predetermined length (see para.[0037] line 3). Hyobu teaches the step of a pipe cutting operation to facilitate the connection of the pipe to the joint (see para.[0009] lines 4-5) 
It would have been obvious to the skilled artisan before the effective filing date to add to the method manufacturing of Kuroda, a step of pipe cutting operation as taught by Hyobu, as it would be beneficiary to Kuroda, to be able to facilitate the connection of the pipe to the joint.
Regarding claim 7,
The prior art Kuroda as modified by Kato and Hyobu, discloses all limitations in claim 6.
Kuroda does not disclose (in the embodiment of fig. 29-31) wherein the bump-forming operation includes: a first bump-forming operation in which one end of the pipe is accommodated using a first punch member, which has a first entrance groove, a first expansion groove, and a bead processing groove formed therein, and an outer diameter of the pipe is increased outward to form the thickness-increased part and form the first bead; a second bump-forming operation in which, after the first bump-forming operation, the one end of the pipe is accommodated using a second punch member, which has a second entrance groove and a second expansion groove formed therein, and an inner diameter of the thickness-increased part is increased inward; and a third bump-forming operation in which, after the second bump-forming operation, the one end of the pipe is accommodated using a third punch member, which has a third entrance groove and a third expansion groove formed therein, and the inner diameter of the thickness-increased part is further increased inward.
Kuroda in an embodiment (fig. 5A-C), teaches wherein the bump-forming operation (see fig. 5A-C) includes: 

    PNG
    media_image2.png
    467
    906
    media_image2.png
    Greyscale

a first bump-forming operation (see fig. 5A) in which one end of the pipe is accommodated using a first punch member, which has a first entrance groove, a first expansion groove, and a bead processing groove (see fig. 5A) formed therein, and an outer diameter of the pipe is increased outward to form the thickness-increased part and form the first bead (see fig. 5A); 
a second bump-forming operation (see fig. 5B) in which, after the first bump-forming operation, the one end of the pipe is accommodated using a second punch member, which has a second entrance groove and a second expansion groove (see fig. 5B) formed therein, and an inner diameter of the thickness-increased part is increased inward (see fig. 5B); and 
a third bump-forming operation (see fig. 5C) in which, after the second bump-forming operation, the one end of the pipe is accommodated using a third punch member, which has a third entrance groove and a third expansion groove (see fig. 5B) formed therein, and the inner diameter of the thickness-increased part is further increased inward (see fig. 5B). Kuroda in an embodiment (fig. 5A-C), teaches those bump-forming operation to provide a method for improvement and preventing cracking on the pipe (see pag. 32 lines 10-22).
It would have been obvious to the skilled artisan before the effective filing date to add to the method manufacturing of Kuroda, steps of bump-forming operations as taught by Hyobu in embodiment (fig.5A-C), as it would be beneficiary to Kuroda, to be able to prevent cracking on the pipe during operation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Kato and Hyobu as applied to claim 7 above, and further in view of Fukuoka JPH Publication (08,261,378) hereinafter Fukuoka.
Regarding claim 8,
The prior art Kuroda as modified by Kato and Hyobu, discloses all limitations in claim 7.
Kuroda in view of embodiment (fig.5A-C), discloses wherein a first installation groove (space occupied by element 401a in (embodiment (fig.29-31)) in which the first bead (401a, in (embodiment (fig.29-31)) is seated and installed and the first punch member, the second punch member, and the third punch member (embodiment (fig.5A-C)), but is silent about a second installation groove in which the second bead is seated and installed are formed in the flange; and the thickness of the thickness-increased part becomes thicker as a length of the one end of the pipe gradually becomes shorter.
Kuroda and Fukuoka disclose both art with a similar concern (i.e. piping/tubing joint).
Fukuoka, in a similar art, teaches a pipe joint unit (see fig.1-4) having a first installation groove (6a) in which the first bead (2) is seated and a second installation groove (6b) in which the second bead (4) is seated and installed are formed in the flange (5); and the thickness of the thickness-increased part becomes thicker as a length of the one end of the pipe (see fig.2e) gradually becomes shorter (as element S apply a compressive force perpendicular to the rotational force of element Dr on the radius, acting as a block to the perpendicular force would expand the thickness of the pipe). Fukuoka teaches the grooves to firmly join the pipe to the flange (see pag. 5 lines 14-17). 
It would have been obvious to the skilled artisan before the effective filing date to add to the method manufacturing of Kuroda, the grooves of the flange as taught by Fukuoka, as it would be beneficiary to Kuroda, to be able to firmly secure the pipe to the flange.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Kato and Hyobu as applied to claim 7 above, and further in view of Pickett, Jr et al. US. Patent (6,908,117) hereinafter Pickett.
Regarding claim 9,
The prior art Kuroda as modified by Kato and Hyobu, discloses all limitations in claim 7.
Kuroda does not disclose an inclined installation surface whose inner diameter gradually increases outward toward an end is formed at an upper inner circumferential surface of the thickness-increased part; and any one angle of inclination of the inclined installation surface with respect to a vertical line is in a range of 25 degree to 35 degree.
Kuroda and Pickett disclose both art with a similar concern (i.e. piping/tubing joint).
Pickett, in a similar art, teaches a pipe joint unit (see fig.4) having an inclined installation surface (see fig.4) whose inner diameter gradually increases outward toward an end is formed at an upper inner circumferential surface of the thickness-increased part (see fig.4); and 

    PNG
    media_image3.png
    473
    531
    media_image3.png
    Greyscale

and any one angle of inclination of the inclined installation surface with respect to a vertical line is in a range of 25 degree to 35 degree (see fig.4). Pickett teaches the inclined installation surface to reduce the potential for refrigerant leaks (see Col.2 line 39). 
It would have been obvious to the skilled artisan before the effective filing date to construct the pipe of Kuroda, with an inclined installation surface with an angle to be ranged of 25 degree to 35 degree as taught by Pickett, as it would be beneficiary to Kuroda, to be able to effectively reduce the potential for refrigerant leaks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725